Citation Nr: 1205139	
Decision Date: 02/10/12    Archive Date: 02/23/12

DOCKET NO.  09-02 642	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Cramp, Counsel



INTRODUCTION

Appellant (the Veteran) had active service from August 1966 to August 1968.  

This appeal comes before the Board of Veterans' Appeals (Board) from a March 2008 rating decision of the RO in Waco, Texas.


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the appeal has been accomplished.

2.  The Veteran has a current hearing loss disability as defined under 38 C.F.R. § 3.385.

3.  The Veteran was exposed to loud sounds (acoustic trauma) in service.

4.  Symptoms of a hearing loss disorder were not chronic in service.

5.  Symptoms of a hearing loss disorder have not been continuous since service separation.

6.  The Veteran has current hearing loss disability for VA disability compensation purposes.

7.  The Veteran's current hearing loss disability is not related to active service.



CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by service; an organic disease of the nervous system is not presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2011).  The notice requirements of the VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  The Board notes that a "fourth element" of the notice requirement requesting the claimant to provide any evidence in the claimant's possession that pertains to the claim was removed from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 23,353-356 (April 30, 2008).

The United States Court of Appeals for Veterans Claims (CAVC) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service-connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.

In a March 2007 letter, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate a claim for service connection for hearing loss, as well as what information and evidence must be submitted by the Veteran, and what evidence VA would obtain.  The notice included provisions for disability ratings and for the effective date of the claim.  

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service VA treatment records, and the Veteran's written assertions.  The Veteran informed the RO that all treatment for hearing loss was provided by the VA Medical Center in Dallas, and the RO certified that those records were obtained.  

In addition, the Veteran was afforded a VA examination to determine the existence of a current hearing loss disability and to obtain an opinion regarding nexus to service.  The examination, conducted in October 2007 appears to be adequate as it was performed by a medical professional based on solicitation of history and symptomatology from the Veteran, and a thorough examination of the Veteran, including audiometric findings.  The opinion was based on a review of the service records and post-service records.  Moreover, the rationale provided is consistent with the record.  Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008).

Service Connection - Law and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The CAVC has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992). 

Service connection for impaired hearing shall only be established when hearing status as determined by audiometric testing meets specified pure tone and speech recognition criteria.  Audiometric testing measures threshold hearing levels (in decibels) over a range of frequencies (in Hertz).  Hensley v. Brown, 5 Vet. App. 155, 158 (1993).  The determination of whether a veteran has a disability based on hearing loss is governed by 38 C.F.R. § 3.385.  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

When audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a "disability" at that time, he or she may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service.  Hensley, 5 Vet. App. 155.

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify"). 

Combat Rule

In the case of a veteran who engaged in combat with the enemy in a period of war, lay evidence of in-service incurrence or aggravation of a disease or injury shall be accepted if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the lack of official record of such incurrence or aggravation.  See 38 U.S.C.A. § 1154(b); Libertine v. Brown, 9 Vet. App. 521, 524 (1996); Collette v. Brown, 82 F.3d 389, 392-94 (Fed. Cir. 1996).  The standard used to determine whether a veteran engaged in combat with the enemy is reasonable doubt, which is to be resolved in a veteran's favor.  See VAOPGCPREC 12-99.  The provisions of 38 U.S.C.A. § 1154(b), however, can be used only to provide a factual basis upon which a determination could be made that a particular disease or injury was incurred or aggravated in service, not to link the claimed disorder etiologically to a current disorder.  See Libertine, 9 Vet. App. at 522-23.  The provisions of 38 U.S.C.A. § 1154(b) do not establish service connection for a combat veteran; it aids him by relaxing the adjudicative evidentiary requirements for determining what happened in service.  Clyburn v. West, 12 Vet. App. 296, 303 (1999). 

Here, the Veteran's assertions regarding injury or disease in service are that he was exposed to loud sounds - including artillery fire - during his service in Vietnam in a field artillery unit of the 1st Infantry Division.  The service records reveal that he served as a cannoneer in 1966 and again in 1968.  Thus, the Board finds that the Veteran's assertions regarding combat and exposure to loud sounds in service are consistent with the service history, and the Board accepts and acknowledges these assertions as true.  

Presumption of Service Connection

Where a veteran served 90 days or more during a period of war or after December 31, 1946, and an organic disease of the nervous system becomes manifest to a degree of l0 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary. 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Here, as will be discussed in more detail below, there is a current diagnosis of sensorineural hearing loss; however, the Veteran's hearing was normal at service separation, and the Veteran reported no history of ear trouble at that time.  Subsequently, there is no evidence of treatment for or complaint of hearing problems for 38 years after service separation.  As such, the Board finds that an organic disease of the nervous system did not become manifest within the presumptive period, and those provisions are not applicable in this case.  

Analysis of Service Connection for Hearing Loss

As discussed above, the Board finds that the Veteran was exposed to loud sounds during his service in an artillery unit in Vietnam; however, after a review of all of the evidence, the Board finds that the weight of the evidence demonstrates that symptoms of hearing loss were not chronic in service.  The Veteran asserted on his claim form that hearing loss began in 1966-1967 in Vietnam.  He also appears to assert that he was treated for hearing loss in Vietnam, although this may simply be a continuation of his entry regarding date of onset.  Nevertheless, the service separation examination conducted in July 1968 reveals normal clinical findings for the ears (including auditory acuity), and pure tone thresholds as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
-
0
LEFT
0
0
0
-
0

The Veteran also completed a report of medical history at service separation on which he reported no history of ear trouble.  

To the extent that the Veteran's recent assertions as to symptoms and treatment in service conflict with the report of medical history at service separation, the Board finds that the Veteran's assertions on the report of medical history are more reliable than his recent assertions.  In so finding, the Board notes the contemporaneousness of the statement of medical history at discharge is significant, as the Veteran was making a contemporaneous reporting of symptoms for the immediate two year period and was reporting complaints that he had at the time of service separation.  The Veteran's report of medical history that did not include any history or complaints of ear trouble or hearing loss symptoms is also consistent with the audiometric test results at service separation in July 1968 that show normal audiometric test measures and no hearing impairment, including no notation by the examiner in the summary of defects and diagnoses section of the service separation examination report. 

There is no question that the Veteran is competent to relate events as he remembers them.  Thus, his competency is not at issue with regard to recounting the onset of hearing loss.  Rather, it is the credibility of his recent assertions which the Board finds is lacking.  Simply put, the report of medical history at separation from service is more convincing than the Veteran's recent assertions made in support of a claim for monetary benefits.  

The Board also finds that the weight of the evidence demonstrates that symptoms of hearing loss were not continuous after service.  The Veteran's assertions as to in-service onset of hearing loss is not credible.  The Board is therefore left with the treatment records to determine the point at which symptoms began.  Here, despite information provided to the RO by the Veteran indicating that all treatment for hearing loss was provided by the VA Medical Center in Dallas, and the RO's notation that it had received those records, there is no record of any complaint or treatment for hearing loss until the Veteran was examined regarding the current claim.  Thus, there is a gap of approximately 39 years after service separation before onset of treatment.  The Board acknowledges that symptoms, not treatment, are the essence of any evidence of continuity of symptomatology (Savage v. Gober, 10 Vet. App. 488, 496 (1997)); however, the Veteran has provided no information as to onset of symptoms other than the non-credible account discussed above.  

The Board finds that the weight of the evidence demonstrates that the Veteran's current hearing loss disability is not related to service.  The Veteran was examined in October 2007, and the following pure tone thresholds were recorded: 




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
25
40
55
LEFT
5
15
30
45
45

The pure tone average for the right ear was 33, and the pure tone average for the left ear was 34.  Speech recognition ability was 100 percent in each ear.

As there is at least one auditory threshold reading of 40 or greater for each ear the frequencies 500, 1000, 2000, 3000, or 4000 Hertz, the October 2007 VA examination report reflects that the criteria for a current hearing loss "disability" are met for each ear.  See 38 C.F.R. § 3.385.  

After reviewing the service treatment records, the October 2007 examiner opined in December 2007 that the Veteran's hearing loss apparently occurred after his service and is not caused by or a result of in-service (military) noise exposure.  The rationale was that his hearing was normal at service separation.  There is no medical opinion of record that purports to relate the Veteran's current hearing loss to service.  The Veteran asserted in the VA Form 9, "I have seen a VA [d]octor who has informed me that I do need hearing aids.  This is a result of my injury while on [a]ctive duty."  The RO interpreted this as an assertion that a VA doctor related his hearing loss to service.  

The Veteran is competent to relate information provided to him by a medical professional.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Here, the Board does not interpret the Veteran's assertion of the need for hearing aids as "a result of my injury on [a]tive duty" as a medical nexus opinion related by the Veteran, but as the Veteran's own contention of nexus, which he is not competent to make in the absence of a factual basis of chronic symptoms of hearing loss in service or continuous symptoms of hearing loss until decades after service.  
Even if the Veteran were purporting to relate a nexus opinion that the VA doctor told him, which he would be competent to do, see Jandreau, 492 F. 3d 1372, such opinion would be accorded less weight than the December 2007 opinion of the October 2007 examiner because any such opinion would be without any rationale as to how bilateral hearing loss first shown decades after service could be related to the noise exposure, and would be without support of any factual basis of audiometric testing in service or either chronic or continuous symptoms.  There would be no rationale provided for such an opinion purporting to relate current bilateral hearing loss to service, as the Board has found that there were no chronic symptoms of hearing loss in service, including normal audiometric findings at service separation, and no continuous symptoms of hearing loss after service separation.  For these reasons, the Board finds that a preponderance of the evidence is against service connection for bilateral hearing loss.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  

However, as the preponderance of the evidence is against each claim, that doctrine is not applicable, and the appeal for service connection for bilateral hearing loss must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.


ORDER

Service connection for bilateral hearing loss is denied.



____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


